Exhibit 23.2 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA 98103 206.547.6050 REGISTERED AUDITOR'S CONSENT I, Thomas J. Harris, CPA, of 3901 Stone Way North, Suite # 202, Seattle, WA. 98103, do hereby consent to the use of my reports dated June 19, 2012 on the financial statements of Pladeo Corp. as of April 30, 2012 be included in and made part of any filing to be filed with the U. S. Securities and Exchange Commission. I also consent to your use of my name as an expert in the appropriate sections of those filings. Dated this 17th day of July, 2012. /s/ Thomas J. Harris Thomas J. Harris Certified Public Accountant
